Prob 22                                                                                                    DOCKET NUMBER (Tran Court)
(9/00)
                                TRANSFER OF JURISDICTION                                                   1:13CR435-1
                                                                                                           DOCKET NUMBER (Rec Court)

NAME AND ADDRESS OF PROBATIONER/SUPERVISED                                    DISTRICT                     DIVISION
RELEASEE:

Brian David Hill
WD/VA                                                                         Middle District of North Carolina :LQVWRQ6DOHP
                                                                              NAME OF SENTENCING JUDGE The Honorable 7KRPDV'6FKURHGHU


                                                                              DATES OF                     FROM                   TO
                                                                              PROBATION/SUPERVISED         11/13/2014             12/5/2028
                                                                              RELEASE
OFFENSE
18 U.S.C. 2252(a)(5)(B) and (b)(2) Possession of Child Pornography




PART 1 - ORDER TRANSFERRING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
   IT IS HEREBY ORDERED that pursuant to 18U.S.C. 3605 the jurisdiction of the probationer or supervised releasee
named above be transferred with the records of the Court to the United States District Court for the WESTERN DISTRICT
OF VIRGINIA upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period
of probation or supervised release may be changed by the District Court to which this transfer is made without further
inquiry of this Court.*




               2FWREHU
                               Date                                                             &KLHIUnited States District Judge
* This sentence may be deleted in the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF VIRGINIA
IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be
accepted and assumed by this Court from and after the entry of this order.

                                                                                                                Michael F. Urbanski
                                                                                                                Chief U.S. District Judge
                                                                                                                2020.10.30 18:55:35
             October 30, 2020                                                                                   -04'00'
                              Date                                                               United States District Judge




                       Case 1:13-cr-00435-TDS Document 262 Filed 11/02/20 Page 1 of 1
